608 F.3d 491 (2010)
Guillermo IRIGOYEN-BRIONES, aka Jose Vega-Ramirez, Petitioner,
v.
Eric H. HOLDER, Jr., Attorney General, Respondent.
No. 07-71806.
United States Court of Appeals, Ninth Circuit.
June 10, 2010.
Charles E. Nichol, Law Offices of Charles E. Nichol, San Francisco, CA, for Petitioner.
Charles Canter, U.S. Department of Justice, Civil Division/Office of Immigration Litigation, Luis E. Perez, Senior Litigation Counsel, Washington, DC, Ronald E. Lefevre, Office of the District Counsel, Department of Homeland Security, San Francisco, CA, for Respondent.
Before EUGENE E. SILER, JR.,[*] ANDREW J. KLEINFELD and MILAN D. SMITH, JR., Circuit Judges.

ORDER
The opinion filed on September 29, 2009, and appearing at 582 F.3d 1062 (9th Cir. 2009), is withdrawn. A new opinion will be filed at a later date.
The petition for rehearing and petition for rehearing en banc are denied as moot.
NOTES
[*]  The Honorable Eugene E. Siler, Jr., Senior United States Circuit Judge for the Sixth Circuit, sitting by designation.